Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 1 of 14 PageID #: 131



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------X
 AMERICAN STOCK TRANSFER &
 TRUST COMPANY, LLC,

                         Plaintiff,              Memorandum and Order

             v.                                  20-CV-1809(KAM)(RLM)

 CHRISTOPHER SYKES,

                     Defendant.
 ---------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             The plaintiff, American Stock Transfer & Trust

 Company, LLC (“Plaintiff” or “AST”), initiated this breach of

 contract action against defendant Christopher Sykes

 (“Defendant”) on April 15, 2020.          Defendant failed to appear,

 and the Clerk of Court entered Defendant’s default on July 30,

 2020.    Plaintiff has filed a motion for a default judgment.

 (ECF No. 21.)     For the reasons herein, Plaintiff’s motion for a

 default judgment is GRANTED.

                                  Background

    I.    Defendant’s Failure to Appear

             Plaintiff initiated this action by filing a complaint

 on April 15, 2020.      (ECF No. 1, Complaint.)      The summons and

 complaint were served upon Defendant’s mother at Defendant’s

 residence, as allowed by the Federal Rules of Civil Procedure,

 on April 30, 2020.      (ECF No. 8, Summons Returned Executed); see




                                       1
Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 2 of 14 PageID #: 132



 Fed. R. Civ. P. 4(e)(2)(B) (“[A]n individual—other than a minor,

 an incompetent person, or a person whose waiver has been filed—

 may be served in a judicial district of the United States by

 . . . leaving a copy of [the summons and complaint] at the

 individual’s dwelling or usual place of abode with someone of

 suitable age and discretion who resides there[.]”).

             On June 11, 2020, Magistrate Judge Roanne Mann entered

 an order to show cause why the case should not be dismissed for

 lack of subject-matter jurisdiction.         (ECF No. 12, Order to Show

 Cause.)    Judge Mann noted that while Plaintiff had purportedly

 invoked the court’s diversity jurisdiction, AST was a limited

 liability company under the laws of New York, meaning it was a

 citizen of the states of each of its individual members for

 purposes of diversity jurisdiction.         (Id. at 1.)    Thus, more

 information was required to determine whether complete diversity

 existed between AST and Defendant, who was alleged to be a

 citizen of Connecticut.       (Id. at 1-2.)    With leave of the court,

 Plaintiff filed an amended complaint stating that AST’s sole

 member is a Delaware corporation with its principal place of

 business in New York, making AST a citizen of both Delaware and

 New York.    (ECF No. 15, Amended Complaint (“Am. Compl.”), ¶ 3.)

 A new summons and the amended complaint were then served upon

 Defendant’s mother at Defendant’s residence on July 1, 2020.

 (ECF No. 18, Summons Returned Executed.)


                                       2
Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 3 of 14 PageID #: 133



             Defendant never appeared in this action, and the Clerk

 of Court entered Defendant’s default on July 30, 2020.            On

 August 4, 2020, Plaintiff moved for a default judgment.            (ECF

 No. 21, Motion for Default Judgment; see ECF No. 21-8,

 Memorandum in Support (“Mem.”).)          The same day, Plaintiff served

 the motion for a default judgment and supporting papers by mail

 upon Defendant.     (ECF No. 22, Affidavit of Service.)         To date,

 Defendant has not responded.

    II.   Facts Alleged Against Defendant

             AST is a financial services company headquartered in

 Brooklyn, New York.      AST alleges that Defendant began working as

 its employee in June 2014.       (Am. Compl. ¶ 5.)     As part of his

 employment, AST provided Defendant with a laptop computer, a

 cell phone, and an identification card for purposes of accessing

 AST’s office.     (Id. ¶ 6.)    Approximately four years after

 Defendant began working for AST, Defendant and AST entered into

 an agreement under which AST agreed to pay for 75 percent of

 Defendant’s tuition in connection with an MBA program at New

 York University, which Defendant would complete between 2018 and

 2020.    (Id. ¶¶ 7-8; see id., Ex. B, Education Assistance

 Agreement (“Agreement”).)       The Agreement provided that if

 Defendant “terminate[d] [his] employment with [AST] without Good

 Reason . . . or if [AST] terminate[d] [his] employment for Cause

 . . . prior to [his] completion of the MBA Program, [Defendant]


                                       3
Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 4 of 14 PageID #: 134



 agree[d] to reimburse [AST] in full for payment of the Tuition

 by no later than one week after the termination of [his]

 employment.”     (Agreement ¶ 7.)     The Agreement bears the

 signatures of an AST executive and Defendant.          (Id. at 3.)

             Plaintiff alleges that throughout 2018 and 2019,

 Defendant missed work on numerous occasions, often without

 providing advance notice to his supervisor.          (See Am. Compl. ¶¶

 10-19.)    One of the reasons offered by Defendant for his

 numerous absences was that a close friend and his family were

 killed during Hurricane Dorian in the Bahamas in September 2019.

 (Id. ¶ 13.)     On September 30, 2019, Defendant advised AST that

 he wished to take a leave of absence as a result of the death of

 his friend.     (Id. ¶ 20.)    AST directed him to follow the

 requisite processes for requesting leave under the Family

 Medical and Leave Act and AST’s internal policies.           (Id.)   AST

 alleges that Defendant never did so, and his request was denied

 on October 28, 2019.      (Id.)   AST further alleges that it heard

 nothing further from Defendant after his request on September

 30, and so AST sent him a letter on November 8, 2019 notifying

 him that his employment had been terminated.          (Id., Ex. C.)     The

 letter stated that AST “expect[ed] that [Defendant] will

 reimburse [AST] in full for its payment of the tuition,” which,

 as of that date, totaled $92,899.09.         (Id.)   The letter attached

 a spreadsheet listing all of the payments AST previously made to


                                       4
Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 5 of 14 PageID #: 135



 Defendant to cover his tuition.        (Id.)    The letter also

 requested that Defendant return his laptop, cell phone,

 identification card, and any other AST files or property in his

 possession.     (Id.)

             On December 2, 2019, an AST executive emailed

 Defendant regarding the $92,899.09.          (Id., Ex. D.)   Defendant

 responded by email, stating he was “unable to pay the amount in

 full right now,” and asking if it would be “possible to work out

 some sort of payment plan[.]”        (Id.)    The AST executive

 responded, but Defendant did not respond any further.            (Id. ¶

 27.)    AST alleges that to date, Defendant has not repaid any

 money, or returned his laptop, cell phone, or identification

 card.    (Id. ¶ 28.)

             Plaintiff brought state law claims in this court

 against Defendant for breach of contract, unjust enrichment,

 conversion, and replevin.       (Id. ¶¶ 29-47.)     As described above,

 Defendant has not responded to or otherwise defended against the

 complaint or the motion for a default judgment.

                               Legal Standard

             Under Federal Rule of Civil Procedure 55, a plaintiff

 may obtain a default judgment by following a two-step process.

 First, if the defendant “has failed to plead or otherwise

 defend,” the Clerk of Court will enter the defendant’s default.




                                       5
Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 6 of 14 PageID #: 136



 Fed. R. Civ. P. 55(a).       Second, the plaintiff must “apply to the

 court for a default judgment.”        Fed. R. Civ. P. 55(b)(2).

             “[J] ust because a party is in default, the plaintiff

 is not entitled to a default judgment as a matter of right.”

 GuideOne Specialty Mut. Ins. Co. v. Rock Cmty. Church, Inc., 696

 F. Supp. 2d 203, 208 (E.D.N.Y. 2010).          Because a default

 judgment is an extreme remedy, “[d]efault judgments ‘are

 generally disfavored and are reserved for rare occasions.’”

 State St. Bank & Tr. Co. v. Inversiones Errazuriz Limitada, 374

 F.3d 158, 168 (2d Cir. 2004) (quoting Enron Oil Corp. v.

 Diakuhara, 10 F.3d 90, 98 (2d Cir.1993)).          Before entering a

 default judgment, the “Court must ensure that (1) jurisdictional

 requirements are satisfied, (2) the plaintiff took all the

 required procedural steps in moving for [a] default judgment,

 and (3) the plaintiff’s allegations, when accepted as true,

 establish liability as a matter of law.”          Jian Hua Li v. Chang

 Lung Grp. Inc., No. 16-cv-6722 (PK), 2020 WL 1694356, at *4

 (E.D.N.Y. Apr. 7, 2020) (citations omitted).

                                  Discussion

             First, the court finds that jurisdictional

 requirements are satisfied here.          Plaintiff properly invoked

 this court’s diversity jurisdiction.          Plaintiff is a citizen of

 Delaware and New York, and, as far as Plaintiff is aware,

 Defendant is a citizen of Connecticut.          In addition, the amount


                                       6
Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 7 of 14 PageID #: 137



 in controversy exceeds $75,000, as Plaintiff alleges that

 Defendant owes it $92,899.09. 1       Second, Plaintiff has taken the

 necessary procedural steps in pursuing a default judgment, and

 has provided Defendant with sufficient notice of this action

 under the Federal Rules of Civil Procedure, as well as

 sufficient notice of its motion for a default judgment.             The

 primary issue to be decided, then, is whether Plaintiff’s

 allegations establish Defendant’s liability as a matter of law

 with respect to each of Plaintiff’s claims.

     I.   Breach of Contract

             The Agreement entered by the parties stated that it

 was to “be construed in accordance with and be governed by the

 laws of the State of New York[.]”         (Am. Compl., Ex. B at 3.)

 Thus, New York law applies to Plaintiff’s breach of contract

 claim.    See Mem’l Drive Consultants, Inc. v. ONY, Inc., 29 F.

 App’x 56, 62 (2d Cir. 2002) (summary order) (courts generally

 “refrain[] from rewriting the parties’ express choice of law”).

 “To state a claim for breach of contract under New York law,

 ‘the complaint must allege: (1) the formation of a contract

 between the parties; (2) performance by the plaintiff; (3)

 failure of defendant to perform; and (4) damages.”            Orlander v.




 1 In addition, the laptop and other items Defendant allegedly converted are
 also in controversy.


                                       7
Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 8 of 14 PageID #: 138



 Staples, Inc., 802 F.3d 289, 294 (2d Cir. 2015) (quoting Johnson

 v. Nextel Commc’ns, Inc., 660 F.3d 131, 142 (2d Cir.2011)).

             Here, Plaintiff has pleaded sufficient facts, which

 the court must accept as true, to demonstrate Defendant’s

 liability for breach of contract.          Even beyond the facts

 alleged, Plaintiff has provided documentation demonstrating the

 existence of a valid contract, which Defendant breached.

 Plaintiff provided a copy of the written Agreement, signed by an

 AST executive and Defendant.        (See Am. Compl., Ex. B at 3.)

 Plaintiff also provided evidence that it performed its

 obligations under the Agreement, specifically, correspondence

 showing the precise dates and amounts of the payments to

 Defendant to cover his tuition.        (See id., Ex. C.)      Plaintiff

 has also sufficiently demonstrated that Defendant breached the

 Agreement by failing to re-pay those amounts after his

 employment ended, as Plaintiff supported its allegation with an

 email from Defendant in which he did not dispute that he owed

 Defendant the money in question.          (See id., Ex. D.)    Plaintiff

 has also established a precise amount of damages by showing that

 Defendant owed it $92,899.09, the amount AST provided to

 Defendant under the Agreement.

             Accordingly, Plaintiff’s motion is granted with

 respect to the breach of contract claim, and Defendant is liable

 to Plaintiff for breach of contract.


                                       8
Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 9 of 14 PageID #: 139



    II.   Unjust Enrichment

             Plaintiff’s claim for unjust enrichment is based

 entirely on Defendant’s “fail[ure] to reimburse AST for the

 tuition that it paid on his behalf for the MBA program at New

 York University.”      (Am. Compl. ¶ 35.)     Thus, Plaintiff’s unjust

 enrichment claim is essentially a duplication of Plaintiff’s

 breach of contract claim.       “[W]hen a ‘matter is controlled by

 contract,’ the plaintiff has no valid claim for unjust

 enrichment under New York law.”        Marshall v. Hyundai Motor Am.,

 51 F. Supp. 3d 451, 471 (S.D.N.Y. 2014) (quoting Goldman v.

 Metro. Life Ins. Co., 841 N.E.2d 742, 746 (2005)); see Statler

 v. Dell, Inc., 775 F. Supp. 2d 474, 485 (E.D.N.Y. 2011) (“Where

 a valid contract governs the subject matter in a lawsuit, a

 plaintiff may not recover in quasi-contract, and it is

 appropriate to dismiss a claim for unjust enrichment.”).

             Accordingly, Plaintiff’s motion is denied with respect

 to the unjust enrichment claim, and the unjust enrichment claim

 is dismissed.

    III. Conversion

             Plaintiff alleges that Defendant is liable for the

 conversion of items it provided to him in connection with his

 employment: a laptop, a cell phone, and an identification card.

 (Am. Compl. ¶¶ 40-41.)       “In a conversion claim, a plaintiff must

 allege: ‘(1) the property subject to conversion is a specific


                                       9
Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 10 of 14 PageID #: 140



  identifiable thing; (2) plaintiff had ownership, possession or

  control over the property before its conversion; and (3)

  defendant exercised an unauthorized dominion over the thing in

  question, to the alteration of its condition or to the exclusion

  of the plaintiff’s rights.”       Alzheimer’s Disease Res. Ctr., Inc.

  v. Alzheimer’s Disease & Related Disorders Ass’n, Inc., 981 F.

  Supp. 2d 153, 163 (E.D.N.Y. 2013) (quoting Moses v. Martin, 360

  F.Supp.2d 533, 541 (S.D.N.Y.2004)).

              Plaintiff has sufficiently alleged all of the

  necessary elements to demonstrate conversion of the three items

  Defendant allegedly received in connection with his employment.

  The three items are each a specific, identifiable object.

  Plaintiff alleges that it owned or controlled all three items

  before providing them to Defendant with the understanding that

  he would return them when his employment ended, but Defendant

  never did.    (See Am. Compl. ¶¶ 6, 24-25, 40-41.)        The facts

  alleged must be accepted as true, and on their own, they are

  sufficient to grant Plaintiff a default judgment.           Plaintiff

  also once again provided evidence to supports its factual

  allegations: the letter sent to Defendant in November 2019

  terminating his employment requested that Defendant “return

  immediately . . . [his] identification card, laptop, [and] cell

  phone[.]”    (Id., Ex. C at 2.)     This letter provides

  contemporaneous evidence that Defendant indeed had the three


                                       10
Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 11 of 14 PageID #: 141



  items in his possession, and that he had not returned them at

  that time.

              Accordingly, Plaintiff’s motion is granted with

  respect to the conversion claim, and Defendant is liable to

  Plaintiff for conversion of the laptop, cell phone, and

  identification card that were provided by AST in connection with

  his employment.

     IV.   Replevin

              Plaintiff’s claim for replevin is likewise premised on

  Defendant’s failure to return the laptop, cell phone, and

  identification card.      (Am. Compl. ¶¶ 44-47.)      “To establish a

  claim for replevin, the plaintiff must prove two elements: (1)

  that plaintiff has a possessory right superior to that of the

  defendant; and (2) that plaintiff is entitled to the immediate

  possession of that property.”       Jamison Bus. Sys., Inc. v. Unique

  Software Support Corp., No. 02-cv-4887 (ETB), 2005 WL 1262095,

  at *14 (E.D.N.Y. May 26, 2005).        For the same reasons as those

  discussed above in the context of Plaintiff’s claim for

  conversion, Plaintiff has sufficiently pleaded facts

  establishing that its rights to the three items were superior to

  Defendant’s rights, and that Plaintiff is entitled to the return

  of the three items.      Accordingly, Plaintiff’s motion is likewise

  granted with respect to the replevin claim.




                                       11
Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 12 of 14 PageID #: 142



              The difference between a claim for replevin and a

  claim for conversion is that “[i]n the former the plaintiff

  elects to have his property back; . . . [o]n the other hand, in

  an action for conversion a plaintiff makes ‘a kind of forced

  sale,’” and the plaintiff is then entitled to the proceeds of

  that sale.    Satterwhite v. Harriman Nat. Bank & Tr. Co., 13 F.

  Supp. 493, 499–500 (S.D.N.Y. 1935) (quoting Allen v. Fox, 51

  N.Y. 562, 564 (N.Y. 1873)).       Here, because Plaintiff has

  established Defendant’s liability for both conversion and

  replevin, either remedy would be available.          Plaintiff does not

  seek a forced sale, however, and has only requested the return

  of its property.     (See Am. Compl. at 9; Mem. at 10.)

     V.    Remedies

              On the breach of contract claim, Defendant is liable

  to Plaintiff in the amount of $92,899.09 in damages, which is

  the amount Defendant was obligated to pay back to Plaintiff

  under the terms of the Agreement.         Plaintiff does not seek a

  forced sale of the three items converted by Defendant, and

  instead seeks only the immediate return of those items, which it

  is entitled to on its claim for replevin.

              Plaintiff also seeks prejudgment and post-judgment

  interest.    In a breach of contract case under New York law,

  prejudgment interest is awarded on a simple interest basis at a

  rate of nine percent from the date of Defendant’s breach.            See


                                       12
Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 13 of 14 PageID #: 143



  Marfia v. T.C. Ziraat Bankasi, 147 F.3d 83, 90 (2d Cir. 1998)

  (“[I]n a breach of contract action of this sort, we hold that

  under New York law the district court should have awarded

  prejudgment interest calculated at the simple statutory rate of

  nine percent.”).     The Agreement required Defendant “to reimburse

  [AST] in full for payment of the Tuition by no later than one

  week after the termination of [his] employment.”          (Agreement ¶

  7.)   Defendant’s employment was terminated by letter on November

  8, 2019 (Am. Compl., Ex. C), and thus the reimbursement was due

  one week later, on November 15, 2019.         Accordingly, Defendant

  was in breach of the Agreement for failing to pay back the money

  beginning on November 16, 2019.        Prejudgment interest therefore

  should be calculated at a rate of nine percent from November 16,

  2019 through the date of this Memorandum and Order.           Interest

  over that period on $92,899.09 at a rate of nine percent amounts

  to $9,345.90.

              In addition, Plaintiff is entitled to post-judgment

  interest pursuant to 28 U.S.C. § 1961, and costs pursuant to

  Federal Rule of Civil Procedure 54(d)(1).

                                  Conclusion

              For the foregoing reasons, Plaintiff’s motion for a

  default judgment is GRANTED.       The Clerk of Court is directed to

  enter judgment against Defendant in the amounts of $92,899.09 in

  damages and $9,345.90 in prejudgment interest.          Interest shall


                                       13
Case 1:20-cv-01809-KAM-RLM Document 23 Filed 12/28/20 Page 14 of 14 PageID #: 144



  accrue upon the unpaid judgment from the date of entry as

  provided by law.     28 U.S.C. § 1961.     Defendant must promptly

  return to AST the laptop, cell phone, and identification card,

  and any other files, documents, or objects that should have been

  returned when his employment ended.

  SO ORDERED.

  Dated:      Brooklyn, New York
              December 28, 2020


                                              /s/
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge




                                       14
